Title: From George Washington to Mathew Carey, 25 June 1788
From: Washington, George
To: Carey, Mathew



Sir,
Mount Vernon June 25th 1788

Although I believe “the American Museum” published by you, has met with extensive, I may say, with universal approbation from competent Judges; yet, I am sorry to find by your favor of the 19th that in a pecuniary view it has not equalled your expectations.
A discontinuance of the Publication for want of proper support would, in my judgment, be an impeachment on the Understanding of this Country. For I am of opinion that the Work is not only eminently calculated to dissiminate political, agricultural, philosophical & other valuable information; but that it has been uniformly conducted with taste, attention, & propriety. If

to these important objects be superadded the more immediate design, of rescuing public Documts from oblivion: I will venture to pronounce, as my sentiment, that a more useful literary plan has never been undertaken in America, or one more deserving public encouragement. By continuing to prosecute that plan with similar assiduity and discernment, the merit of your Museum must ultimately become as well known in some Countries of Europe as on this Continent; and can scarcely fail of procuring an ample compensation for your trouble & expence.
For my self, I entertain an high idea of the utility of periodical Publications: insomuch that I could heartily desire, copies of the Museum and Magazines, as well as common Gazettes, might be spread through every city, town & village in America—I consider such easy vehicles of knowledge, more happily calculated than any other, to preserve the liberty, stimulate the industry and meliorate the morals of an enlightened and free People. With sincere wishes for the success of your undertaking in particular, and for the prosperity of the Typegraphical art in general I am—Sir Yr Most Obedt & Most Hble ⟨Serv⟩t

⟨Go: Washington⟩

